                    IN THE UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF GEORGIA
                             ATLANTA DIVISION

LONNIE HAMPTON,

       Plaintiff,
                                         CIVIL ACTION
v.                                       FILE NO. 1:18-cv-00081-RWS

THE RAYMOND CORPORATION,

       Defendant.

     PLAINTIFF’S NOTICE OF DISCLOSURE OF JUAN LATORRE, M.D. and
          LEIGH ANNE LEVY, R.N., CLCP, AS EXPERT WITNESSES

       COMES NOW Plaintiff in the above styled case and hereby discloses Juan

Latorre, M.D., and Leigh Anne Levy, R.N., CLCP as expert witnesses. Their Rule

26 Report has been served on Defendant.

       This 5th day of November, 2018.

                                     Respectfully submitted,
                                     WARSHAUER LAW GROUP, P.C.


                                     By: Michael J. Warshauer
                                     Michael J. Warshauer
                                     Georgia Bar No. 018720
                                     Trent Shuping
                                     Georgia Bar No. 159083
2740 Bert Adams Road
Atlanta, GA 30339
(404) 892-4900
                             MORGAN & MORGAN ATLANTA, PLLC

                             By: s/mjw Christopher J. Graddock
                             Christopher J. Graddock
                             Georgia Bar No. 304020
                             Keenan R.S. Nix
                             Georgia Bar No. 544855

Post Office Box 57007
Atlanta, GA 30343-1007
404-965-8811
404-965-8812 Fax
cgraddock@forthepeople.com
knix@forthepeople.com




                             -2 -
 CERTIFICATE OF SERVICE AND COMPLIANCE WITH LOCAL RULE 5.1

      I hereby certify that the foregoing document was prepared in Book

Antiqua 13 Point Font as allowed by Local Rule 5.1, and further certify that I

have this day served a copy of the within and foregoing Plaintiff’s Notice of

Disclosure of Juan Latorre, M.D., and Leigh Anne Levy, R.N., CLCP As Expert

Witnesses, upon all parties to this matter via email and by the Court's CM/ECF

system for electronic notification to all counsel of record.

      This 5th day of November, 2018.
                                       By:      Michael J. Warshauer

Warshauer Law Group, P.C.
2740 Bert Adams Road
Atlanta, GA 30339
404-892-4900
404-892-1020 Fax




                                         -3 -
